                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AKENSHAI TOWNS,
                                                                 CIVIL ACTION
                     Plaintiff,                                   NO. 17-2866

       v.

DISTRICT ATTORNEY R. SETH WILLIAMS, et
al,

                     Defendants.


                                      ORDER

              AND NOW, this 29th         day of March, 2019, upon consideration of all

pending motions in this matter, it is hereby ORDERED as follows:

              1. The Motion to Dismiss of Defendant Officer Michael Schauffele

(Docket No. 20) is GRANTED;

              2. The Motion to Dismiss of Defendant Lawrence S. Krasner (Docket

No. 21) is GRANTED;

              3. Plaintiff’s Motion for an Order Compelling Discovery (Docket No. 19)

is DENIED as moot;

              4. Plaintiff’s Amended Complaint is DISMISSED with prejudice; and

              5. The Clerk shall close this case.



                                                    BY THE COURT:



                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
